PER CURIAM.
Billee C. Holliman appeals from an adverse summary final judgment, granted in favor of defendants in an automobile negligence action.
The accident occurred at a controlled sign intersection of N.E. 19th Avenue and Miami Gardens Drive when Holliman, who had been travelling north, attempted to make a left turn with a green light from 19th Avenue to go west on Miami Gardens Drive. A Southern Bell Telephone van was parked close to the median strip on the opposite corner and allegedly blocked her vision of traffic coming in the opposite direction. As Holliman turned in front of the van, a North Miami Beach police vehicle [driven by Nelson] coming south, also with a green light, on 19th Avenue struck Holliman’s vehicle on the right front side. Allegedly, because of the van, Nelson made a blind entry into the intersection.
The appellant contends the trial court erred in granting the defendants’ motion for a summary final judgment, because there exist genuine issues of material fact, to wit: whether or not the speed of Nelson’s car and the manner in which he oper*752ated the police car was a contributing cause of the accident. As to Southern Bell, there was an issue of fact, to wit: whether or not Southern Bell was negligent in placing the van in a position where it blocked the vision of the drivers and thus contributed to the cause of the accident.
We affirm as to Southern Bell. See: Shephard v. Azzarelli Construction Co., 294 So.2d 667 (Fla.2d DCA 1974). In reviewing Wilfork v. Associated Grocers of Florida, Inc., 343 So.2d 84 (Fla.3d DCA 1977), cited by the appellant, it appears there was an allegation the vehicle was illegally parked. Thus, that case is not applicable herein, where there was no such allegation.
We reverse as to Nelson and the City of North Miami Beach, under the holding in Cunningham v. Romano, 278 So.2d 631 (Fla.3d DCA 1973); Proctor & Gamble Dist. Co. v. McGlamery, 341 So.2d 521 (Fla.3d DCA 1976).
Therefore, the matter is returned to the trial court for further proceedings between the plaintiff and the defendants, City of North Miami Beach and Nelson.
Reversed and remanded, with directions.